     Case 1:17-cv-01793-ESH-RMM Document 151 Filed 04/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 MAHLON KIRWA, et al.,                           )
                                                 )
                 Plaintiffs,                     )
                                                 )
         v.                                      ) Civil Action No. 1:17-cv-01793
                                                 ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                     )
 DEFENSE and PATRICK SHANAHAN, in                )
 his official capacity as Acting Secretary of    )
 Defense,                                        )
                                                 )
                 Defendants.                     )

                               DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s December 15, 2017 Order, see ECF No. 55, Defendants hereby

submit this status report.

       As stated in the attached Declaration of Lin H. St. Clair, a total of 1656 N-426 requests

have been submitted as of April 23, 2019, and 1656 of these requests have been granted. Since

the time of Defendants’ last update, see ECF No. 149, a total of two N-426 requests for

certification of honorable service have been submitted, and a total of two N-426 requests for

certification have been granted.



Dated: April 24, 2019                        Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ANTHONY J. COPPOLINO
                                             Deputy Branch Director
                                             Federal Programs Branch

                                             /s/ Michael F. Knapp
                                             MICHAEL F. KNAPP
Case 1:17-cv-01793-ESH-RMM Document 151 Filed 04/24/19 Page 2 of 2



                              Trial Attorney
                              U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street, NW, Ste. 11304
                              Washington, DC 20005
                              Tel: (202) 305-8613
                              Fax: (202) 616-8460
                              Email: Michael.Knapp@usdoj.gov

                              Counsel for Defendants




                                2
